                              Case 3:16-cv-05884-LB Document 85 Filed 09/12/19 Page 1 of 2


               1       Scott H. Frewing (SBN 191311)
                       Andrew P. Crousore (SBN 202195)
               2       Victoria Kovanis (SBN 289275)
                       BAKER & McKENZIE LLP
               3       660 Hansen Way
                       Palo Alto, CA 94304-1044
               4       Telephone: +1.650.856.2400
                       Facsimile: +1.650 856.9299
               5       scott.frewing@bakermckenzie.com
                       andrew.crousore@bakermckenzie.com
               6       victoria.kovanis@bakermckenzie.com

               7       Attorneys for Plaintiff
                       Facebook, Inc.
               8

               9                                     UNITED STATES DISTRICT COURT
                                                   NORTHERN DISTRICT OF CALIFORNIA
             10                                         SAN FRANCISCO DIVISION
             11        FACEBOOK, INC. AND SUBSIDIARIES,                       Case No. 3:16-cv-05884-LB
             12                                                               JOINT CASE MANAGEMENT
                                      Plaintiff,                              STATEMENT
             13
                              v.                                              Date: September 26, 2019
             14                                                               Time: 11:00 am
                       INTERNAL REVENUE SERVICE,                              Dept.: Courtroom 15-B
             15
                                      Defendant.
             16

             17
                                                   JOINT CASE MANAGEMENT STATEMENT
             18

             19               Facebook, Inc. and Subsidiaries (a Consolidated Group) (“Facebook”) and the Internal
             20        Revenue Service (“IRS”), by and through their counsel below, submit this Joint Case Management
             21        Statement.
             22               At issue in this Freedom of Information Act (“FOIA”) case are two FOIA requests that
             23        Plaintiff submitted to Defendant on August 5, 2016. In general, the requests seek all records related
             24        to the IRS’s tax audit of Facebook for the 2008, 2009, and 2010 tax years that are maintained in the
             25        IRS’s administrative, legal, or other files, as well as all communications related to the audit
             26        involving any individuals employed by the IRS, the IRS Office of Chief Counsel, or the IRS’s
             27        contractors.
             28               Since the last joint statement filed on June 6, 2019, the IRS made three additional records
Baker & McKenzie LLP
   660 Hansen Way
                                                                         1
 Palo Alto, CA 94304                                                                                 Case No. 3:16-cv-05884-LB
   +1 650 856-2400                                                                     JOINT CASE MANAGEMENT STATEMENT
                              Case 3:16-cv-05884-LB Document 85 Filed 09/12/19 Page 2 of 2


               1       releases. The IRS will endeavor to continue making monthly productions of responsive, non-exempt

               2       records until all such records have been released.

               3              The parties have conferred and concur that the case-management conference should be

               4       continued by twelve weeks.

               5

               6       Dated: September 12, 2019
                                                                        /s/ Victoria Kovanis
               7                                                        SCOTT H. FREWING
                                                                        ANDREW P. CROUSORE
               8                                                        VICTORIA KOVANIS
                                                                        Attorneys for Plaintiff
               9                                                        FACEBOOK, INC.
                                                                        Baker & McKenzie LLP
             10                                                         660 Hansen Way
                                                                        Palo Alto, CA 94304
             11                                                         Telephone: (650) 856-2400
                                                                        Email: Scott.Frewing@bakermckenzie.com
             12                                                                   Andrew.Crousore@bakermckenzie.com
                                                                                  Victoria.Kovanis@bakermckenzie.com
             13

             14        Dated: September 12, 2019
                                                                        /s/ Richard J. Hagerman
             15                                                         RICHARD J. HAGERMAN
                                                                        STEPHEN S. HO
             16                                                         Trial Attorneys, Tax Division
                                                                        United States Department of Justice
             17                                                         P.O. Box 227, Ben Franklin Station
                                                                        Washington, D.C. 20044
             18                                                         Telephone: (202) 616-8994
                                                                        Email: Stephen.S.Ho@usdoj.gov
             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                                        2
Baker & McKenzie LLP
   660 Hansen Way
 Palo Alto, CA 94304                                                                              Case No. 3:16-cv-05884-LB
   +1 650 856-2400                                                                  JOINT CASE MANAGEMENT STATEMENT
